DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2020-07-23. Claims 1-3 are pending. Claims 1, 2 is/are independent.
Priority papers submitted under 35 U.S.C. § 119(a)-(d)  and 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2020-05-06 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claim #
Limitation
Function
1
coding unit 
codes a value of each of category attributes contained in original data into a value of a numerical attribute in accordance with a coding rule
1
data formatting unit 
generates first synthetic data from the original data after coding using a synthetic data generation method for numerical attributes
1
conversion unit 
if the value of the numerical attribute which is contained in the first synthetic data and corresponds to the value of one of the category attributes exceeds a range of values that can be assumed by the value of that numerical attribute, converts the value of that numerical attribute to a value included in the range of values that can be assumed by the value of that numerical attribute
1
decoding unit 
decodes the value of the numerical attribute which is contained in the first synthetic data after conversion and corresponds to the value of one of the category attributes to the value of that category attribute in accordance with the coding rule to obtain synthetic data


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 3 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed explicitly to a "program", which is software per se.  The recited "computer" is not claimed, but is an object upon which the claimed program might act.

Summary of Claim Rejections under 35 U.S.C. § 102
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
McFall '252 
1
[Wingdings font/0xFC]
2
[Wingdings font/0xFC]
3
[Wingdings font/0xFC]


Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-3 is/are rejected under 35 U.S.C. § 102   as being anticipated by U.S. Publication 20200327252 to McFall et al. (hereinafter "McFall '252").  McFall '252 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
McFall '252 discloses a synthetic data generation apparatus (generates synthetic data to enable analysis and querying without disclosing private information [McFall '252 ¶ 0022-0024, 0127, 0014]; computer(s), memory, computer readable media, storage, executable instructions [McFall '252 ¶ 0783-0785, 0074, 099-0103, 0228-0232])
McFall '252 discloses a coding unit that codes a value of each of category attributes contained in original data into a value of a numerical attribute in accordance with a coding rule (masks or tokenizes data according to rules [McFall '252 ¶ 0246-0254, 0258-0275, 0235, 0356-0362]; generates dummy dataset [McFall '252 ¶ 0116-0127])
McFall '252 discloses a data formatting unit that generates first synthetic data from the original data after coding using a synthetic data generation method for numerical attributes (masks or tokenizes data according to rules [McFall '252 ¶ 0246-0254, 0235, 0356-0362]; publisher publishes synthetic data as tabular datasets [McFall '252 ¶ 0218-0219, 0235, 0014, 0118])
McFall '252 discloses a conversion unit that, if the value of the numerical attribute which is contained in the first synthetic data and corresponds to the value of one of the category attributes exceeds a range of values that can be assumed by the value of that numerical attribute, converts the value of that numerical attribute to a value included in the range of values that can be assumed by the value of that numerical attribute (identifies outliers and constrains synthetic data within allowed ranges, e.g. to avoid identification attacks [McFall '252 ¶ 0527-0530, 0679-0682])
McFall '252 discloses a decoding unit that decodes the value of the numerical attribute which is contained in the first synthetic data after conversion and corresponds to the value of one of the category attributes to the value of that category attribute in accordance with the coding rule to obtain synthetic data (reversible tokenization [McFall '252 ¶ 0181, 0382-0387]; various access levels reveal original data by reversing tokenization of synthetic data [McFall '252 ¶ 0118-0126])
Per claim 2 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 3 (dependent on claim 1):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/THEODORE C PARSONS/               Primary Examiner, Art Unit 2494